[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15521         ELEVENTH CIRCUIT
                                        Non-Argument Calendar    SEPTEMBER 21, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                D.C. Docket No. 5:09-cv-00167-MTT

LESIA D WILCOX,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                                versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,


llllllllllllllllllllllllllllllllllllllll                           Defendant - Appellee.


                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Georgia
                                 ________________________

                                           (September 21, 2011)



Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Lesia D. Wilcox appeals the district court’s order affirming the Social

Security Administration Commissioner’s denial of disability, disability insurance

benefits, and supplemental security income under 42 U.S.C. §§ 405(g) and

1383(c)(3). For the reasons discussed below, we affirm.

                         I.   STANDARD OF REVIEW

      When reviewing the Commissioner’s decision, we determine whether it is

supported by substantial evidence, and we seek to ensure that was based on the

proper legal standards. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004) (per curiam). “Substantial evidence is more than a scintilla and is

such relevant evidence as a reasonable person would accept as adequate to support

a conclusion.” Id. (internal quotation marks omitted). Where the ALJ denies

benefits and the Appeals Council denies review of the ALJ’s decision, we review

the decision of the ALJ as the Commissioner’s final decision. Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). In our review, “[w]e may not decide facts

anew, reweigh the evidence, or substitute our judgment for that of the

Commissioner.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005) (per

curiam) (alteration omitted) (internal quotation marks omitted).

                                II.   DISCUSSION




                                         2
       The Social Security Administration applies the following five-step,

sequential analysis to determine whether an applicant is entitled to disability

benefits. First, the ALJ must determine whether the claimant is currently engaged

in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4). If not, at the second

step, the ALJ must determine whether the impairment or combination of

impairments from which the claimant allegedly suffers is “severe.” Id. If there is

no severe impairment, the claimant is not deemed to be disabled, and the claim is

denied. Id. At the third step, the ALJ must decide whether the claimant’s severe

impairments meet or medically equal a listed impairment. Id. If so, the fourth step

requires the ALJ to assess the claimant’s “residual functional capacity” and

whether she can perform her “past relevant work.” Id. If she cannot perform her

past relevant work, then the ALJ moves to the fifth step, considering whether, in

light of the claimant’s disability, she can perform other work. Id.

      Wilcox’s appeal concerns the third and fourth steps. See id. Specifically,

Wilcox argues that the ALJ erred by (1) giving greater weight to the medical

opinion of a non-treating specialist than to her own physician, and (2) failing to

credit her subjective experience of pain.

      A.     Weight Given to Physician Opinions




                                            3
      Social security regulations provide guidelines for the ALJ in evaluating

medical opinion evidence. See id. § 404.1527. The ALJ may consider many

factors when weighing medical evidence, including the claimant’s relationship

with the examining or treating physician, whether a medical opinion is well-

supported, whether a medical opinion is consistent with the claimant’s record, and

a doctor’s specialization. See id. § 404.1527(d). Generally, the opinions of

examining or treating physicians are given more weight than non-examining or

non-treating physicians unless “good cause” is shown to the contrary. See id.

§ 404.1527(d)(1), (2); Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

We have found “good cause” where the opinion was conclusory or inconsistent

with the physician’s own medical records or where the evidence supported a

contrary finding. See Lewis, 125 F.3d at 1440. Finally, the opinions of specialists

regarding medical issues related to his area of specialty generally are given more

weight than the opinions of non-specialists. See id. § 404.1527(d)(5).

      As our limited review precludes us from reweighing the evidence, we will

find no reversible error when the ALJ has articulated specific reasons for failing to

give the opinion of a treating physician controlling weight, if those reasons are

supported by substantial evidence. See Moore v. Barnhart, 405 F.3d 1208, 1212

(11th Cir. 2005) (per curiam). Additionally, the ultimate issue of disability is left

                                          4
to the determination of the Commissioner, and, thus, a statement by a medical

source that a claimant is “disabled” or “unable to work” is not binding on the ALJ.

§ 404.1527(e)(1).

      Here, we are satisfied that the ALJ’s articulated reasons for failing to accord

controlling weight to Dr. Jones’s opinion are supported by substantial evidence.

We cannot reweigh the evidence related to Wilcox’s claim anew; thus, we

conclude that the ALJ did not err by giving greater weight to the medical opinion

of a non-treating specialist than to Wilcox’s own treating physician.

      B.     Assessment of Wilcox’s Credibility

      A three-part “pain standard” applies when a claimant attempts to establish

disability through his own testimony of pain or other subjective symptoms.

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002) (per curiam). The

standard requires the court to review (1) evidence of an underlying medical

condition, and (2) either objective medical evidence that confirms (a) the severity

of the alleged pain arising from that condition, or (b) that the objectively

determined medical condition is of such a severity that it can be reasonably

expected to give rise to the alleged pain. Id. A “claimant’s subjective testimony

supported by medical evidence that satisfies the standard is itself sufficient to

support a finding of disability.” Brown v. Sullivan, 921 F.2d 1233, 1236 (11th Cir.

                                          5
1991). “Indeed, in certain situations, pain alone can be disabling, even when its

existence is unsupported by objective evidence.” Foote v. Chater, 67 F.3d 1553,

1561 (11th Cir. 1995) (per curiam). But if the ALJ decides not to credit such

testimony, he must discredit it explicitly, and articulate adequate reasons for doing

so. See Wilson, 284 F.3d at 1225.

      Here, we conclude that the ALJ’s credibility finding is supported by

substantial evidence and that the ALJ articulated adequate reasons for discrediting

Wilcox’s subjective testimony. The ALJ found that her impairments reasonably

could be expected to produce the alleged symptoms, but that her statements on the

intensity, persistence, and limiting effects of the symptoms were not entirely

credible. In support of this finding, the ALJ considered Wilcox’s testimony

together with all of the medical evidence in the record. Thus, we affirm the ALJ’s

credibility determination.

                               III.   CONCLUSION

      Upon a thorough review of the entire record on appeal, and after

consideration of the parties’ briefs, we affirm.

AFFIRMED.




                                          6